As filed with the Securities and Exchange Commission on July 9, 2008. Registration No. 333- United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENB FINANCIAL CORP (Exact name of Registrant as specified in its charter) United States (State or other jurisdiction of incorporation or organization) 51-0661129 (I.R.S. Employer Identification No.) ENB Financial Corp 31 East Main Street Ephrata, Pennsylvania17522 (717) 733-4181 (Address, including Zip Code, and telephone number, including area code, of registrant’s principal executive offices) Aaron L. Groff, Jr., President and Chief Executive Officer ENB FINANCIAL CORP 31 East Main Street Ephrata, Pennsylvania17522 (717) 733-4181 (Name, address, including Zip Code, and telephone number, including area code, of agent for service) With a Copy to: Erik Gerhard, Esquire Mark Worley, Esquire BYBEL
